Title: From Benjamin Franklin to Joseph-Mathias Gérard de Rayneval, 22 March 1782
From: Franklin, Benjamin
To: Gérard de Rayneval, Joseph-Mathias


Sir,
Passy, March 22. 1782
With this I have the honour of sending you all the Letters I have received from or written to England on the Subject of Peace. M. de Vergennes should have seen them sooner if I had imagined them of any Importance: for I have never had the least Desire of keeping such Correspondence secret. I was, as you will see, accidentally drawn into this; and conceiving it of no Use, I have been backward in continuing it.
I send you also some Papers which show the attentive Care of Congress respecting the Laws of Nations, and which were intended to accompany my Letter relating to Denmark, but then omitted.
Herewith you will also receive the Vote of Congress impowering the Commissioners to borrow Money.
With great Esteem I have the honour to be Sir, Your most obedient and most humble Servant
B Franklin
De Raynevall
